Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			STATUS OF THE CLAIMS
Claims 1-8 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 8 is indefinite in the use of the phrase “for use in the improvement of preparations …”.   In this case the claim recites a use without any active, positive steps delimiting how this use is practiced (MPEP 2173.05(q)).  
Claims 2-5 are indefinite in the use of the term “or in an amount corresponding to its content in breast milk of a feeding mother of a specific species of animal at a defined earliest feeding period “, and claims 6 and 7 are indefinite in the use of the phrase “or in an amount corresponding….”   It is not known what is considered to have been “or in an amount corresponding to its content in breast milk of a feeding mother of a specific species of animal at a defined early feeding period.” In claims 2-5, or what “or in an amount corresponding to its content in breast milk…. as in claims 6 and 7 means, in order to know the metes and bounds of the claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke (page 14), Applicants’ reference.  
O’Rourke is to an article about the relationship of maternal tryptophan metabolism…in Breast Milk (title).  The article discloses that the concentration of kynurenic acid (KA) or (KYNA) in breast milk increases with time from childbirth just as in the instant claims.  Concentration of KA in breast milk, 7 and 14 days after ca 10ng/ml (1ug/100 ml) and ca. 40 ng/ml (4ug/100 ) for term infant respectively ng/ml (1.5 ug/100ml) and ca 20 ng/ml (2.5 ug/100) for preterm infant, respectively (page 12 and 13).  O’Rourke also discloses that TP in preterm EBM could be replicated and validated in larger studies, and future research would be needed to establish the merits of matching full term complement of TP (tryptophan) and it metabolites, i. e. kynurenic acid, to preterm EBM.  Importantly, this could help inform optimal formula milk compositions in breast milk.  The reference discloses that the average TP concentration in breast milk is 2.5% while in many milk formulas on the average is 1-1.5%. (page 14, middle paragraph under “implications”).  Therefore, as it was known that kynurenic acid occurs in breast milk and the amounts were directly proportional to the time elapsed from childbirth, it would have been obvious to make an infant formula containing particular amounts of KA according to the age of the infant, since O’Rourke discloses that such was known that KA increased in breast milk in amounts directly proportional to the time elapsed from childbirth at least for the first two weeks.  
Claim 2 further requires particular amounts of 0.01-0.7 ug/100 ml for at the earliest feed period of 1-5 days old.  O’Rourke discloses a concentration for 7-14 days of 1 ug/100 mg, and 4 microns/100 ml for term infant, and 1.5 ug/100 ml and 2.5 ug/100 for preterm infant.  Even though the age of the child is 1-5 days old in claim 2, it is seen that it would have been obvious to adjust for a slightly lesser amount for a child of 5 days instead of 7-14 day, particularly as the difference is very small as in micron amounts.  
Claim 3 further requires 0.8-1.6 ug/l00 ml KA for  a 7-14 days old infant.  The reference discloses as above 1ug/100 ml KA for 7-14 days after childbirth (O’Rourke (abstract and page 3, under “results/findings”).  
Claim 4 further requires for a child aged 2-3 weeks an amount of 1.7-2.9 ug/100 KA or amounts corresponding to its content in breast milk at an early feeding period, and claim 5, .0-3.9 micron/100 ml KA for a child aged 4-12 weeks, and claim 6 requires for a child aged 4-6 months an amount of 4.0-5 ug/100 ml KA , and claim 7 amounts of 5.1-14.0 microns/100 ml KA , all claims also requiring instead of these amounts, a corresponding amount in breast milk at an early feeding period. Term babies were in the test at greater than 38 weeks group T, and pre-term babies were used at less than 35 weeks group PT (results).  KA (KYNA ) concentrations increased significantly in term EBM (breast milk) from day 7 to day 14 (page 12, first paragraph).  Even though the amounts as above were not shown by the reference the second part of the claims “or in the amount…. “ was disclosed.  Since,  KYNA increased in term infants as above over a period of time, this period of time is seen to meet the “corresponding amount in breast milk at an early defined feeding period”.  
  As the reference to O’Rourke et al. discloses that the concentration of KA in breast milk increases with time, it would have been obvious to one person skilled in the art that infant formulas could contain ingredients which are contained in breast milk of lactating women as disclosed by O’Rourke et al.,  and if an amount of KA in breast milk increases in proportion to age in an infant, then kynurenic acid should be added to infant formula in an amount increasing with age in an infant if one wants to mimic natural breast feeding.    
Claim 8 requires the use of the composition in oral preparations for children.   As KYNA was found to be a useful substance for infants and mimicking breast milk in human was disclosed above, it would have been obvious to further mimic breast milk by adding KA to formula for infants and children since breast milk is the gold standard for infant formula.        
				ARGUMENTS
Applicant's arguments filed 9-20-2021 have been fully considered but they are not persuasive. Applicants argue that the reference to O’Rourke refers only to the concentration of kynurenic acid  7 and 14 days after childbirth and not over an extended period of time.  However, claim 1 requires that the KYNA is found in the nutritional composition corresponding to the amount in breast milk at the same corresponding time.  This limitation does not require amounts over an extended period of time.   Claim 2 requires that the composition is for only a child who is 5 days old in a particular amount which would have corresponded to the 7 days of O’Rourke, and as in claim 3 a child 14 days old.  The reference discloses that KYN concentrations increased significantly in term EBM from day 7 to day 14.  This is not two points in time, but shows an increase for each day (page 12, first para. and fig. 3).  Also, these amounts do not go down, but go up, making one consider that they would continue to go up according to a child’s age.   
As to a reason to put the Kyna in formula milk, the reference discloses the use of tryptophan and its metabolites (which include Kyn) could help inform optimal formula milk composition.  Also another reference to Aparicio et al. found in the O’Rourke reference discloses that the average TP concentration in breast milk is 2.5% while in many milk formulas the average is 1-1.5% (page 14, 2nd para. from bottom).   Applicants’ specification discloses that the average content of KYN in breast milk goes up until week 4 and is in the amount of 3.74 (page 8, last para.) and 5.66 microns/100 ml at 6 months after delivery (page 9, Ex. 3).  Applicants’ specification discloses that in their product the amounts of KYN goes up according to age, but nothing is shown as to any benefits for these amounts. 
           Applicants argue that there is no teaching in O’Rourke that Kyna should be used as a supplement to milk formula.  However, such a teaching does not have to come from the reference.  Official Notice is taken that human milk is the gold standard by which formula milk is governed.  Adding ingredients that are found in human milk is considered to be necessary, as it is well known that babies thrive on human milk.  Applicants are adding a known ingredient to formula milk, but nothing unexpected has been shown in applicant’s specification as to the benefits, other than it is assumed that adding the Kyn would be a proper addition to formula milk, since it was found in human milk as taught by the reference to O’Rourke.  
Applicants argue that it was not obvious that KYN acid could be supplemented and added to artificial nutrients, in particular intervals, in that the KYNA could destabilize the mixture .  However, the amounts are used in microns, in very tiny amounts, so that it would not have been expected that small amounts would affect the stability of the mixture, just as adding other nutrients such as vitamins and minerals does not.  
Applicants argue that the reference did not show that the addition of KYNA would improve the properties of nutritional products in that O’Rourke discloses the supplementation with tryptophan, but not the other metabolites in the KYN pathway, and other metabolites were indicated as undesirable.  However, applicants’ have not claimed any other specific nutritional additives, but only the addition of KYNA, and O’Rourke was a study of the maternal tryptophan metabolism, and included information as to KYNA.  
Applicants argue that O’Rourke nor common knowledge mention KNC as a nutritional supplement for children, there is no data as to such in the prior art.  This is not seen because the reference is to a study about the “relationship between Maternal Tryptophan Metabolism, …....in Term and Preterm Expressed Breast Milk, and KYNA is disclosed as a neuroactive pathway metabolite of TP (Abstract).  Official Notice is taken that research about human nutrition is often applied to supplement human food products to make them more like the natural product, i. e. human breast milk.  If a low level of tryptophan is found in formula for infants this would result in problems for the infant (pages 2 and 3 of O’Rourke).  Having a low level of tryptophan would also result in low levels of its metabolite KYNA.  O’Rourke also discloses that TP in preterm EBM could be replicated and validated in larger studies, and future research would be needed to establish the merits of matching full term complement of TP (tryptophan) and it metabolites, i. e. kynurenic acid, to preterm EBM.  Importantly, this could help inform optimal formula milk compositions in breast milk.  The reference discloses that the average TP concentration in breast milk is 2.5% while in many milk formulas on the average is 1-1.5%. (page 14, middle paragraph under “implications”).  Since, human breast milk is the gold standard by which infant formula is measured, it would have been obvious to add particular levels of other ingredients found in human breast milk which has been indicated as above.  
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the phrase “or in an amount corresponding to its content in breast milk of a feeding mother of a specific species of animal at a defined earliest feeding period “ was removed due to the 112 rejection.  .
Claim 4 would be allowable as above, if it was limited to “a child aged 3 weeks”.  

REASONS FOR ALLOWANCE
Applicants’ specification teaches an increase of kynurenic acid in breast milk on the third day after delivery was 14 lower than the average concentration after 6 month of Breastfeeding (Table 1).   Applicants have found that particular amounts of KYNA can be used for children up to 12 months. Amounts starting with amounts in human breast milk after the 14th day in term infants were not found in the reference, as in claims 4-7 (page 9 of O’Rourke).  As human milk is considered to be the Gold Standard for infants, it is important to mimic the ingredients of human breast milk, and applicants found that increasing amounts of kynurenic acid (Kyna) were found in breast milk as the length of breastfeeding continued, making it desirable to make a formula milk product containing a similar increase of Kyna for an appropriate feeding period.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793      
	11-26-2021 HFH